DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 12/21/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Pub. No. 2008/0132322 A1) in view of Baerlocher et al. (US Pub. No. 2005/0070354 A1 hereinafter referred to as Baerlocher) and Mastropietro et al. (US Pub. No. 2014/0274282 A1 hereinafter referred to as Mastropietro).
As per claims 1 and 11, Yoshizawa teaches a gaming device and method (abstract and Fig. 2) comprising: a display (Fig. 2, item 6); a gaming controller comprising a processor and a memory (Fig. 6), the memory storing a) data defining a plurality of reel strips, each reel strip corresponding to a respective one of a plurality of columns of symbol positions on the display (Figs. 1 and 9 and paragraph [0031] see scrolling reels with symbols), and b) instructions, which, when executed, cause the processor to: determine that a selection condition is met for selecting a number of game instances to be conducted (paragraph [0079] see free games); a random number generator (paragraph [0070] random number generator used to generate random numbers); and for each game instance of the number of game (paragraph [0079] see free games) instances selected: select a subset of the columns of symbol positions to be populated by a defined symbol from among a plurality of different numbers of columns based at least in part on at least one random number (paragraphs [0070]-[0071] randomly generate symbols); visually change the defined symbol into an oversized defined symbol to occupy the subset of the columns of symbol positions for a current game instance (Figs. 1 and 8-9 and paragraphs [0027], [0075], and [0084]-[0085] oversized symbol is created based on symbols displayed); select symbols to populate the columns of symbol positions unoccupied by the oversized defined symbol from the plurality of reel strips that correspond to the columns of symbol positions unpopulated by the oversized defined symbol based at least in part on at least one random number (paragraphs [0070]-[0071]); display the oversized defined symbol in the subset of the columns of symbol positions and the symbols 
As per claim 2, Yoshizawa teaches a device wherein the instructions, when executed, further cause the processor to select between a plurality of arrangements of columns of symbol positions to populate the defined symbol for at least one number of columns of symbol positions (paragraphs [0070]-[0071]).
As per claim 3, Yoshizawa does not teach a device wherein the memory further stores a weighted table comprising a plurality of weights defining relative probabilities of each respective different number of columns to be populated by the defined symbol, and, wherein the instructions, when executed, further cause the processor to randomly select a number of columns in the subset of the columns of symbol positions based on the plurality of weights.  However, Baerlocher teaches a probability table with odds of certain symbols being presented (Figs. 4A-4B).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Mastropietro, since by including a probability for certain symbol outcomes being presented the game can control the payout rate of the gaming machine in order to meet regulations or gaming establishment desires regarding the payout rate.
As per claim 4, Yoshizawa does not teach a device wherein the weighted table further comprises a plurality of different sets of weights associated with respective ones of the different numbers of game instances, and wherein the instructions, when executed, further cause the processor to randomly select 
As per claim 5, Yoshizawa does not teach a device wherein the instructions, when executed, further cause the processor to increment the number of game instances when the symbols selected include the defined symbol.  However, Baerlocher teaches a game wherein the number of free rounds provided is increased (Fig. 9G).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Mastropietro, since by including means to increase the number of free rounds the player is further excited by the game perceiving this as an additional award.
As per claim 6, Yoshizawa teaches a device wherein each column of the subset of the columns of symbol positions includes a predetermined plurality of symbol positions, and wherein the instructions, when executed, further cause the display to visually change each symbol position of the predetermined plurality of symbol positions unpopulated with the defined symbol when one symbol position of the predetermined plurality of symbol positions includes the defined symbol, prior to occupying the subset of the columns of symbol positions with the oversized defined symbol (Figs. 1 and 8-9 and paragraphs [0027], [0075], and [0084]-[0085] oversized symbol is created based on symbols displayed which then further occupies other symbol positions).

As per claim 8, Yoshizawa does not teach a device wherein the instructions, when executed, further cause the processor to define the number of game instances based at least in part on the one or more symbol positions that include the defined symbol.  However, Baerlocher teaches a game wherein a trigger symbol is designated to start a free game round (paragraphs [0009]-[0010]) with the process of starting allowing for a number of instances to be determined (paragraph [0022] specifically the term “at least in part” is broad enough to read on just starting the free games instead of narrowly read as an outcome defining the number of instances based on symbols displayed).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Mastropietro, since by designating the symbols which trigger the oversized symbols as additionally starting the free game instances the game is better able to link the excitement with the occurrence of certain symbols such as the oversized symbol.
As per claim 12, Yoshizawa does not teach a method further comprising defining a game counter based on the one or more game instances initially awarded, incrementing the game counter upon one additional game instance being awarded, decrementing the game counter for each game instance conducted, and ending the one or more game instances when the game counter reaches zero.  However, Baerlocher teaches a game comprising a free spin counter which is decreased as the number 
As per claim 13, Yoshizawa teaches a method further comprising conducting a base game and monitoring the base game to determine whether the award condition is met (Fig. 8).
As per claim 14, Yoshizawa does not teach a method wherein the designated symbol is a first wild symbol and the defined symbol is a second wild symbol.  However, Baerlocher teaches treating special symbols as wild (paragraph [0104]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher and Mastropietro, since by designating these symbols additionally as wild the game is further able to increase the odds the symbols provide a higher payout.
As per claim 15, Yoshizawa teaches a method wherein the designated symbol and the defined symbol have a same function (Figs. 1 and 9 see heart symbols).
As per claim 16, Yoshizawa teaches a method wherein the designated symbol is the defined symbol (Figs. 1 and 9 see heart symbols).
As per claim 20, Yoshizawa teaches a method further comprising controlling the display to oversize the defined symbol to occupy the columns of symbol positions (Fig. 1)
Claim 9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Pub. No. 2008/0132322 A1), Baerlocher et al. (US Pub. No. 2005/0070354 A1 hereinafter referred to as Baerlocher), and Mastropietro et al. (US Pub. No. 2014/0274282 A1 hereinafter referred to as Mastropietro) in view of Caputo et al. (US Pub. No. 2016/0035181 A1 hereinafter referred to as Caputo).

As per claim 17, Yoshizawa does not teach a device further comprising adding at least one symbol position to the plurality of columns of symbol positions responsive to selecting the designated symbol for one of the plurality of columns of symbol positions.  However, Caputo teaches a gaming machine (abstract) comprising a number of instances of a free game (Fig. 2A) wherein additional columns are added during the play (paragraph [0056]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher, Mastropietro, and Caputo, since by including the generator of additional columns the game is able to vary the number of possible symbol combinations thereby increasing the average payback percentage (paragraph [0056] of Caputo) thereby increasing excitement.
As per claim 18, Yoshizawa does not teach a device further comprising adding the at least one symbol position adjacent each symbol position of the plurality of columns of symbol positions.  However, Caputo teaches a gaming machine (abstract) comprising a number of instances of a free game (Fig. 2A) wherein additional columns are added during the play (paragraph [0056]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher, Mastropietro, and Caputo, since by including the generator of additional 
As per claim 19, Yoshizawa does not teach a device further comprising adding at least one further column of symbol positions to the plurality of columns of symbol positions.  However, Caputo teaches a gaming machine (abstract) comprising a number of instances of a free game (Fig. 2A) wherein additional columns are added during the play (paragraph [0056]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher, Mastropietro, and Caputo, since by including the generator of additional columns the game is able to vary the number of possible symbol combinations thereby increasing the average payback percentage (paragraph [0056] of Caputo) thereby increasing excitement.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Pub. No. 2008/0132322 A1), Baerlocher et al. (US Pub. No. 2005/0070354 A1 hereinafter referred to as Baerlocher), and Mastropietro et al. (US Pub. No. 2014/0274282 A1 hereinafter referred to as Mastropietro) in view of Van Asdale (US Pub. No. 2006/0025201 A1).
As per claim 10, Yoshizawa does not teach a device further comprising a credit input operable to receive an input communicating a credit value to establish a changeable credit balance, and a player interface operable to receive a player selection of one symbol to designate as the defined symbol.  However, Van Asdale teaches a game (abstract) comprising the ability of a player to select a trigger symbol (Fig. 1E and paragraph [0060]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Yoshizawa with Baerlocher, Mastropietro, and Van Asdale, since by allowing players to select their own triggering symbols the game allows for more customization which increases player enjoyment in the game.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See newly cited prior art regarding when the display process of enlarged symbols can be presented.  Specifically this is all part of determining an outcome as part of the random number generation and that any displayed outcomes has an already predetermined award associated with it and therefore the step of evaluation what award is given can be presented at any point including after animation effects associated with a displayed award occur.  Specifically this is an obvious design choice regarding the ordering and does not change the overall function of the game.  Examiner recognizes that the same award will be presented regardless of when it is determined versus when an enlarged symbol is displayed since the displaying of an enlarged symbol does not actually change the outcome since the outcome presented obeys the same rules each time.  See the primary prior art (at least paragraphs [0073]-[0075]) regarding determine when an outcome can occur based on a chosen outcome with examiner recognizing that the rules do not change from play to play.  If a displayed outcome will present an award it will present an award from one play to the next based on the establish rules of the game.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	2/28/2022